FILE COPY


         RE:   Case    No.   14-0792                      DATE    1/30/2015
         COA #:   12-14-00215-CV              TC#:   87 •11917
STYLE:MICHAEL         KENNEDY
   v.    THE   STATE    OF   TEXAS


        Today the Supreme Court of Texas denied the motion
for rehearing of the above-referenced petition for
review.




                                MS.   CATHY   S.   LUSK
                                CLERK,   TWELFTH COURT OF APPEALS
                                1517 WEST FRONT, SUITE 354
                                TYLER, TX  75702
                                                                                                            TJ
                                                                               O                       -* ?
                                                                                          -
                                                                                                       »=r 1!
                                                                                                           a
                                                                               §^
                                                                                     ><
                                                                                              IT. __

                                                                               m *y*^
                                                                                                       >    30
                                                                                                       2    -l
                                                                                                       «o O
                                                                                              C3       «    "n
                                                                               • *^S
                                                                                              fc£%^        • >
                                                                               ™     w%
                                                                                                       a    -o



                                                                              : >s
                                                                                        j